DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-31, 33-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kubiczek (PL 1951761) (cited IDS 05/28/2022) in view of Ott (US Patent No. 4,332,609) (cited IDS 05/28/2022) and Wiechens (US Patent No. 6,383,247 B1).

In regard to claim 27, Kubiczek discloses a method of using an aqueous composition solution (e.g. liquid nutrient solution) [0008] comprising:
providing an aqueous composition solution comprising an alkanolamine salt of phosphoric acid, wherein the alkanolamine salt of phosphoric acid is selected from the group of monoethanolamine (e.g. a liquid fertilizer is obtained using monoethanolamine by mixing with phosphoric acid) [0009-0010], and wherein the P2O5 content of the solution ranges from 5 to 40 weight% (w/w), relative to the total weight of the aqueous solution (e.g. 34.1%) [0010]; and
using the aqueous composition solution as a fertilizer [0015].

Kubiczek does not explicitly disclose the composition comprising at least an alkanolamine metal complex.

Ott is directed to polyborate fertilizers comprising the reaction product of boric acid with an alkanolamine (e.g. alkanolamine metal complex) [Column 2, lines 55-57].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alkanolamine boron complex of the Ott reference within the fertilizer solution described by Kubiczek because Kubiczek discloses the use of the fertilizer on potato and beet crops [0013-0014]. Sugar beets require a controlled supply of micronutrients while the plants are growing. Sugar beets, particularly, need to be supplied with boron [Wiechens, Column 1, lines 46-49].  One of ordinary skill in the art would have been motivated to supply a boron component in the form of an alkanolamine complex because this form is more soluble in water and in NPK solutions [Ott, Column 2, lines 21-24].

	In regard to claim 28, Kubiczek discloses wherein the aqueous composition solution is applied by spraying [0014].

	In regard to claims 29-30, Kubiczek discloses an alkanolamine salt of phosphoric acid formed by chelation of orthophosphoric acid and monoethanolamine [0017]. Monoethanolamine phosphate has a molecular formula C2H10NO5P with the molar ratio of phosphoric acid and mono-ethanolamine equal to 1:1.

	In regard to claims 31 and 36, Ott disclose wherein the alkanolamine of the alkanolamine metal complex is mono-ethanolamine (e.g. boron monoethanolamine)[Column 2, lines 55 – Column 3, line 3].

In regard to claim 33, Kubiczek discloses wherein the alkanolamine salt of phosphoric acid is monoethanolamine [0010].

	In regard to claim 34, Kubiczek discloses an alkanolamine salt of phosphoric acid formed by chelation of orthophosphoric acid and monoethanolamine [0017]. Monoethanolamine phosphate has a molecular formula C2H10NO5P with the molar ratio of phosphoric acid and mono-ethanolamine equal to 1:1.
	In regard to claim 37, Kubiczek does not explicitly disclose one or more elements, selected from the group of calcium, magnesium, sulphur, sodium, boron, copper, iron, manganese, molybdenum and zinc. Ott describes essential nutrients namely, nitrogen, phosphorus, potassium, calcium, magnesium, sulfur, iron, manganese, copper, zinc, molybdenum, chlorine, and boron [Column 3, lines 59-62]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional nutrients as required by the crops treated in the Kubiczek reference (e.g. pepper, maize, soybean, potato, beet, legumes) [0012-0014] because cultivated plants primarily require a controlled supply of micronutrients while the plants are growing. Sugar beets, rapeseed and grapes need to be supplied with boron and manganese, while grains and potatoes need manganese [Wiechens, Column 1, lines 46-50].

	In regard to claims 38-39, Kubiczek discloses an alkanolamine salt of phosphoric acid formed by chelation of orthophosphoric acid and monoethanolamine [0017]. Monoethanolamine phosphate has a molecular formula C2H10NO5P with the molar ratio of phosphoric acid and mono-ethanolamine equal to 1:1.

Response to Arguments
Applicant’s arguments, filed 10/10/2022, with respect to rejection of the claims based on the Szewczyk and/or Scott prior art references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 1, 2022